                     IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 IN RE:                                            §
                                                   §   CHAPTER 7
 ORLY GENGER,                                      §
                                                   §   CASE NO. 19-10926-TMD
        Debtor.                                    §

              JOINDER OF D&K GP LLC TO SAGI GENGER’S AND
            THE ORLY GENGER 1993 TRUST’S MOTION TO EXTEND
        THE DEADLINE TO OBJECT TO DISCHARGE/DISCHARGEABILITY
                         [Relating to Docket No. 36]

TO THE HONORABLE JUDGE OF SAID COURT:

       D&K GP LLC (“D&K”), a creditor and party in interest, by and through its counsel of

record, hereby joins with Sagi Genger and The Orly Genger 1993 Trust in their Motion to Extend

the Deadline to Object to Discharge/Dischargeability [Dkt. No. 36] (the “Motion”), and seeks the

same relief, and respectfully states as follows:

       1.      For the convenience of the Court and in the interests of judicial economy, D&K has

adopted and incorporated the arguments set forth in the Motion.

       2.      This estate and the Chapter 7 debtor have significant transactions that must be

explored and investigated. Good cause exists for this requested relief which is timely filed, and

the requested relief is absolutely necessary to protect the creditors and the bankruptcy process.

Importantly, the time for filing objections to discharge and dischargeability is now specifically

excepted from those time periods a bankruptcy court may waive under the more liberal “excusable

neglect” standard of Fed. R. Bankr. P. 9006(b)(1). See Fed. R. Bankr. P. 9006(b)(3). In re Grillo,

212 B.R. 744 (Bankr. E.D.N.Y. 1997). The nature of the “cause” adopted herein by D&K involves

acts and omissions by the debtor that has prejudices D&K as well as other creditors’ ability to

timely commence an action. See, In re Jahangiri, No. 18-31609-dwh7, 2018 Bankr. LEXIS 3252,

at *14 (Bankr. D. Or. Oct. 19, 2018).
         3.     Fed. R. Bankr. P. 4004(c)(1)(I) provides that the bankruptcy court will not enter a

discharge after expiration of the objection deadline if “a motion to delay or postpone discharge

under § 727(a)(12) is pending”. Fed. R. Bankr. P. 4004(c)(1)(D) provides that the bankruptcy

court will not enter a discharge a motion to dismiss the case under §707 is pending. Fed. R. Bankr.

4007(c) provides that “[o]n motion of a party in interest, after hearing on notice, the court may for

cause extend the time fixed under this subdivision.” Each of these provisions permits this Court

to grant the relief sought herein.

         4.     Based on the foregoing, the Court should enter an order (i) extending the deadline

to file objections to discharge and dischargeability through January 20, 2020, (ii) setting a hearing,

if necessary, on the Motion, and (iii) granting such other relief as is just and proper.

Dated:     September 27, 2019
                                             Respectfully submitted,

                                               /s/ Shelby A. Jordan
                                             Shelby A. Jordan
                                             Texas Bar No. 11016700
                                             JORDAN HOLZER & ORTIZ, P.C.
                                             500 N. Shoreline Blvd., Suite 900
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 884-5678
                                             Facsimile: (361) 888-5555
                                             sjordan@jhwclaw.com
                                             ATTORNEYS FOR D&K GP LLC
                               CERTIFICATE OF SERVICE

       The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 27th day of September, 2019 upon the parties listed below and all parties
requesting service via ECF notification:

       Eric Herschmann
       210 Lavaca St., Unit 1903
       Austin, TX 78701-4582

       Eric Herschmann
       c/o Raymond Battaglia
       66 Granburg Circle
       San Antonio, TX 78218-3010

       Internal Revenue Service
       Centralized Insolvency Operations
       PO Box 7346
       Philadelphia, PA 19101-7346

       Kasowitz, Benson, Torres LLP
       Attn: Daniel Benson, Esq.
       1633 Broadway, 21st Floor
       New York, NY 10019-6708

       Sagi Genger
       c/o Sabrina Streusand
       Streusand, Landon, Ozburn & Lemmon, LLP
       1801 S. MoPac Expressway, Suite 320
       Austin, Texas 78746

       United States Trustee
       903 San Jacinto, Suite 230
       Austin, TX 78701-2450

       Zeichner Ellman & Krause LLP
       1211 Avenue of the Americas, 40th Floor
       New York, NY 10036-6149

       Eric J. Taube
       Waller Lansden Dortch & Davis, LLP
       100 Congress Ave., Suite 1800
       Austin, TX 78701-4042

       Orly Genger
       210 Lavaca St., Unit 1903
       Austin, TX 78701-4582
Ron Satija
P.O. Box 660208
Austin, TX 78766-7208

Arie Genger
c/o Deborah D. Williamson
Dykema Gossett PLLC
112 East Pecan St., Suite 1800
San Antonio, TX 78205

Aaron M. Kaufman
Dykema Gossett PLLC
Comerica Bank Tower
1717 Main St., Suite 4200
Dallas, TX 75201

Arie Genger
19111 Collins Ave., Apt. 706
Sunny Isles, FL 33160-2379

SureTec Insurance Co.
c/o Clark Hill Strasburger
901 Main Street, #6000
Dallas, Texas 75202

Sagi Genger
c/o John Dellaportas
Emmt Marvin & Martin LLP
120 Broadway, 32nd Floor
New York, NY 10271-3291

The Orly Genger 1993 Trust
c/o Jay Ong
Munsch Hardt Kopf & Harr PC
303 Colorado Street, #2600
Austin, Texas 78701


                                 /s/ Shelby A. Jordan
                                 Shelby A. Jordan
